Exhibit 10.2

EXECUTION VERSION

April 24, 2015

[Name of Executive]

Re: Treatment of Equity Awards

Dear [Name]:

As you know, Cap Gemini S.A., a French société anonyme (“SA”), CapGemini North
America, Inc., a Delaware corporation (“NA” and, together with SA, “Parent”),
Laporte Merger Sub, Inc., a Pennsylvania corporation (“Merger Sub”) and a wholly
owned subsidiary of NA, and iGate Corporation, a Pennsylvania corporation (the
“Company”) are contemplating entering into a merger agreement (the “Merger
Agreement”) pursuant to which Merger Sub will be merged with and into the
Company (the “Merger”) and, as a result of which, the Company will become a
wholly owned subsidiary of Parent.

In connection with the consummation of the Merger, the Company has determined to
treat your outstanding Company Stock Options, Company Restricted Shares and
Company Performance Share Awards (each, as defined in the Merger Agreement, and
together, the “Equity Awards”) as set forth in the Merger Agreement, which
provides that any theretofore unvested portion of such Equity Awards (as
converted to cash awards in connection with the Merger) will vest in full upon
certain terminations of your employment following the closing of the Merger,
including a termination by you for Good Reason (as defined in the Merger
Agreement).

In consideration of the foregoing, and in order to induce Parent to enter into
the Merger Agreement and consummate the Merger, you hereby agree that,
notwithstanding anything to the contrary in the definition of Good Reason, the
consummation of the Merger and the related change in your duties will not, in
and of itself, constitute Good Reason for purposes of accelerated vesting of
your Equity Awards, notwithstanding that the Company will no longer be a
publicly-traded company and will, instead, be a subsidiary of Parent.

Nothing contained in this letter agreement shall (i) be considered a waiver of
any other compensation or benefits to which you may be entitled or a waiver of
any of your rights with respect to the Equity Awards under circumstances
different than those described herein with respect to the Merger (including,
without limitation, your rights to terminate for Good Reason as a result of
qualifying changes to the terms and conditions of your employment following the
Merger other than as described in the previous paragraph) or (ii) affect your
eligibility to participate or level of participation in any of the Company’s (or
following the closing of the Merger Parent’s) other compensation or benefit
plans.

Please indicate your agreement with the foregoing by signing this letter
agreement below.

This letter agreement shall become effective upon the date hereof, but shall
terminate and be null and void ab initio and of no force and effect if the
Merger Agreement is terminated in accordance with its terms and the Merger is
not consummated.

We appreciate your continued efforts on behalf of the Company.

[Signature Page Follows]



--------------------------------------------------------------------------------

Sincerely, iGate Corporation By:

 

Name: Title:

 

Acknowledged and agreed as of the date first above written:

 

Name:

[Signature Page to NEO Side Letter]

 

2



--------------------------------------------------------------------------------

SCHEDULE OF MATERIAL DIFFERENCES TO EXHIBIT 10.2

 

 

Name

  Ashok Vemuri Sujit Sircar Srinivas Kandula Derek Kemp Sanjay Tugnait